Jeffrey Chubak

STORCH AMINI PC

140 East 45th Street, 25th Floor

New York, New York 10017

(212) 490-4100
jchubak@storchamini.com

- and -

Joseph D. Frank (admitted pro hac vice)
Jeremy C. Kleinman (admitted pro hac vice)
FRANKGECKER LLP

1327 West Washington Blvd., Suite 5G-H
Chicago, Illinois 60607

(312) 276-1400

jfrank@fgllp.com

jkleinman@fgllp.com

Attorneys for the Defendants

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re:

THE GREAT ATLANTIC & PACIFIC TEA
COMPANY, Inc., ef ai.,!

Debtors.

 

THE GREAT ATLANTIC & PACIFIC TEA
COMPANY, INC., et al.,

Plaintiffs,
Vv.

PEPSICO, INC., et al.,

Defendants.

 

 

Chapter 11
Case No. 15-23007-rdd

Jointly Administered

Adv. Proc. No. 18-08245 (RDD)

DECLARATION OF JOSEPH D. FRANK
IN SUPPORT OF MOTION FOR
SUMMARY JUDGMENT ON COUNTS
ONE THROUGH FOUR AND PARTIAL
SUMMARY JUDGMENT ON COUNTS
FIVE THROUGH TWENTY-FIVE

 

 

' The Debtors are: 2008 Broadway, Inc.; The Great Atlantic & Pacific Tea Company, Inc.; A&P Live Better, LLC;
A&P Real Property, LLC; APW Supermarket Corporation; APW Supermarkets, Inc.; Borman’s, Inc.; Delaware
County Dairies, Inc.; Food Basics, Inc.; Kwik Save Inc.; McLean Avenue Plaza Corp.; Montvale Holdings, Inc.;
Montvale-Para Holdings, Inc.; Onpoint, Inc.; Pathmark Stores, Inc.; Plainbridge LLC; Shopwell, Inc.; Super Fresh
Food Markets, Inc.; The Old Wine Emporium of Westport, Inc.; Tradewell Foods of Conn., Inc.; and Waldbaum,

Inc.

{PEPSICO/034/00057514.DOCX/2}
Joseph D. Frank declares, pursuant to 28 U.S.C. § 1746 and under penalty of perjury, that
the following is true and correct:

1. I am a partner at the law firm FrankGecker LLP (“FrankGecker”), counsel for
Defendants PepsiCo, Inc.; Bottling Group, LLC (d/b/a Pepsi Beverages Company and f/d/b/a
The Pepsi Bottling Group ); Frito-Lay North America, Inc.; Quaker Sales and Distribution, Inc.;
and Muller Quaker Dairy, LLC (collectively “Pepsi”) in the above-captioned adversary
proceeding (the “Case”). I submit this Declaration in support of Pepsi’s Motion for Summary
Judgment on Counts One through Four and Partial Summary Judgment on Counts Five through
Twenty-Five (the “Motion”) and, in particular, to place before the Court the exhibits that are
described herein and annexed hereto. Capitalized terms used but not defined herein have the
meaning ascribed to them in Defendants’ Local Rule 7056-1(b) Statement of Material Facts Not
in Dispute, submitted herewith.

2. Attached hereto as Exhibit 1 is a true and correct copy of Debtors’ Adversary
Complaint initiating this Case, filed on April 16, 2018. [Dkt. No. 1]

3. Attached hereto as Exhibit 2 is a true and correct copy of the Debtors’ First
Amended Adversary Complaint, filed in this Case on April 23, 2018. [Dkt. No. 3]

4, Attached hereto as Exhibit 3 is a true and correct copy of the Debtors’ Second
Amended Adversary Complaint, filed in this Case on August 17, 2018. [Dkt. No. 17]

>. Attached hereto as Exhibit 4 is a true and correct copy of Pepsi’s Answer and
Affirmative Defenses, filed in this Case on October 4, 2018. [Dkt. No. 23]

6. Attached hereto as Exhibit 5 is a true and correct copy of the Declaration of

Christopher W. McGarry Pursuant to Rule 1007-2 of the Local Bankruptcy Rules for the

{PEPSICO/034/00057514.DOCX/2} 2
Southern District of New York, filed in the Debtors’ bankruptcy case No. 15-23007 (the
“Bankruptcy Case”) on July 20, 2015. [Bankr. Dkt. No. 4]

7. Attached hereto as Exhibit 6 is a true and correct copy of the Application of
Debtors Pursuant to 11 U.S.C. § 327(a), Fed. R. Bankr. P. 2014(a) and 2016 and Local Rules
2014-1 and 2016-1 for Authority to Retain and Employ Weil, Gotshal & Manges LLP as
Attorneys for the Debtors Nunc Pro Tunc to the Commencement Date filed in the Bankruptcy
Case on July 21, 2015. [Bankr. Dkt. No. 100]

8. Attached hereto as Exhibit 7 is a true and correct copy of the Joint Motion of
Debtors and Official Committee of Unsecured Creditors for Approval of a Global Settlement
Pursuant to Bankruptcy Rule 9019(A) and Further Amending Debtors’ Authority to Use Cash
Collateral Pursuant to 11 U.S.C. §§ 105 And 363(C)(2) filed in the Bankruptcy Case on May 10,
2016. [Bankr. Dkt. No. 2786]

9. Attached hereto as Exhibit 8 is a true and correct copy of the Order (A)
Approving Global Settlement Agreement and (B) Further Amending Debtors' Authority to Use
Cash Collateral Pursuant to 11 U.S.C. §§ 105 and 363(c)(2), filed in the Bankruptcy Case on
June 6, 2016 [Bankr. Dkt. No 2868].

10. Attached hereto as Exhibit 9 is a true and correct copy of the Global Settlement
Agreement entered into as of May 10, 2016 among the Debtors, the Creditors’ Committee
appointed in the Debtors’ Chapter 11 Cases, the Prepetition PIK Notes Trustee, the Prepetition
Convertible Notes Trustee, the Unions and the Pension Plans, filed in the Bankruptcy Case on
June 6, 2016. [Bankr. Dkt. No. 2868-2]

11. Attached hereto as Exhibit 10 is a true and correct copy of the Stipulation and

Tolling Agreement Extending Statutes of Limitation, dated June 19, 2017, between the Official

{PEPSICO/034/00057514.DOCX/2} 3
Committee of Unsecured Creditors appointed in the Bankruptcy Case (the “Committee”) and
Pepsi (the “First Tolling Agreement”).

12. Attached hereto as Exhibit 11 is a true and correct copy of the Amended
Stipulation and Tolling Agreement Extending Statutes of Limitation, dated October 15, 2017,
between the Committee and Pepsi (the “Second Tolling Agreement’).

13. Attached hereto as Exhibit 12 is a true and correct copy of the Second Amended
Stipulation and Tolling Agreement Extending Statutes of Limitation, dated December 14, 2017,
between the Committee and Pepsi (the “Third Tolling Agreement”).

14. Attached hereto as Exhibit 13 is a true and correct copy of the Third Amended
Stipulation and Tolling Agreement Extending Statutes of Limitation, dated February 15, 2018,
between the Committee and Pepsi (the “Fourth Tolling Agreement”).

15. Attached hereto as Exhibit 14 is a true and correct copy of the Fourth Amended
Stipulation and Tolling Agreement Extending Statutes of Limitation, dated March 15, 2018,
between the Committee and Pepsi (the “Fifth Tolling Agreement’).

16. Attached hereto as Exhibit 15 is a true and correct copy of the Notice of
Appointment of Committee of Unsecured Creditors entered on September 21, 2015 in the
bankruptcy case captioned In re Haggen Holdings, LLC, No. 15-11874, in the United States
Bankruptcy Court for the District of Delaware (the “Haggen Case”).

17. Attached hereto as Exhibit 16 is a true and correct copy of the Order Authorizing

and Approving the Retention of Pachulski Stang Zieh] & Jones LLP as Counsel to the Official

{PEPSICO/034/00057514,.DOCX/2} 4
Committee of Unsecured Creditors Nunc Pro Tunc to September 21, 2015, entered in the Haggen
Case on November 10, 2015.

Executed this 4th day of October, 2019 in Chicago, Illinois.

onephlo-Prrrhe

Jo¥ph D. Frank, Esq.

{PEPSICO/034/00057514.DOCX/2} 5
